DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:

Claim 5, lines 10-11, the examiner suggests rewriting “a resonant frequency of the at least one surface acoustic wave resonator in the first resonator group” to --the resonant frequency of the at least one surface acoustic wave resonator in the first resonator group-- since such “resonant frequency” has already been disclosed in claim 1, lines 16-17, from which this claim directly depends from. 

Claim 12, lines 10-11, the examiner suggests rewriting “a resonant frequency of the at least one surface acoustic wave resonator in the first resonator group” to --the resonant frequency of the at least one surface acoustic wave resonator in the first resonator group-- since such “resonant frequency” has already been disclosed in claim 1, lines 16-17, from which this claim depends from. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US2010/0109801 A1, Cited by Applicant).
First Interpretation of Inoue et al.:
In regards to claim 1, Inoue et al. teaches in Fig. 14E a surface acoustic wave (SAW) ladder filter/device comprising:
At least a first resonator group (resonator 22); and 
At least a second resonator group (resonators 21a and 21b); 
Wherein the first resonator group and the second resonator group are connected in parallel to each other and include surface acoustic wave resonators each including an interdigital transducer electrode (IDT) provided on a piezoelectric substrate (See related Fig. 1A which discloses the structure of each of the resonators, including an IDT 102 and piezoelectric substrate 101);
The first resonator group includes at least one surface acoustic wave resonator (22);
The second resonator group includes a greater number of surface acoustic wave resonators than the at least one surface acoustic wave resonator in the first resonator group (the second resonator group comprises two resonators 21a and 21b while the first resonator group only comprises a single resonator 22), the surface acoustic wave resonators in the second resonator group being connected in series; and 
Based on related Fig. 13B and Paragraph [0068], a resonant frequency of the at least one surface acoustic wave resonator (22) in the first resonator group is higher than a resonant frequency of the surface acoustic wave resonators in the second resonator group (i.e. resonator 22 is a notch resonator which based on related Fig. 13b, forms a sub-resonant frequency response that is higher than a main resonant response, in which the second resonator group, resonators 21a and 21b, will have a respective resonance frequency in the main resonant response).

In regards to claim 6, Inoue et al. teaches in annotated Fig. 14E below: 
A series arm resonance section (Annotated Section A); and 
A parallel arm resonance section (Annotated Section B); 
Wherein the series arm resonance section is disposed in a series arm provided between an input terminal and an output terminal/node; 
The parallel arm resonance section is disposed in a parallel arm connected between the series arm and a ground potential (G); and 
The series arm resonance section (Annotated Section A) includes the surface acoustic wave device according to claim 1 (i.e. the first and second resonators group are included in the Annotated Section A series arm resonance section).

    PNG
    media_image1.png
    324
    727
    media_image1.png
    Greyscale

In regards to claim 8, Inoue et al. teaches in Fig. 14E wherein the surface acoustic wave filter is a ladder surface acoustic wave filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US2010/0109801 A1, Cited by Applicant) in view of Igaki et al. (US2008/0018417 A1, Cited by Applicant).

As disclosed above, the first interpretation of Inoue et al. teaches the claimed invention as recited in claims 1 and 6. In regards to claims 2 and 9, Inoue et al. teaches based on related Fig. 1A, that the surface acoustic wave resonators in the first resonator group and the second resonator group include reflectors (103a and 103b). Based on related Fig. 18B, Inoue et al. teaches that all of the resonators of the ladder filter are disposed on a same piezoelectric substrate. 

Inoue et al. does not teach in regards to claims 2 and 9, wherein at least one of the reflectors in the at least one surface acoustic wave resonator in the first resonator group is used as one of the reflectors for the surface acoustic wave resonators in the second resonator group.

Igaki et al. teaches in Fig. 12 a surface acoustic ladder filter comprising interdigital (IDT) electrodes (12a). Based on Fig. 12, adjacent IDT electrodes (12a) share a common reflector (13a) instead of having two separate reflectors for each individual IDT. Igaki et al. teaches in Paragraph [0046], that having shared reflectors between adjacent IDTs provides the benefit of reducing the overall size of the filter.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Inoue et al. and have designed the surface acoustic ladder filter of Inoue et al. to have at least one of the reflectors in the at least one surface acoustic wave resonator in the first resonator group to be used as one of the reflectors for the surface acoustic wave resonators in the second resonator group (i.e. sharing of a reflector) because such a modification would have provided the benefit of reducing the overall size of the filter as suggested by Igaki et al. (See Paragraph [0046]).

Claims 1, 3, 4, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US2010/0109801 A1, Cited by Applicant).

In regards to claims 3, 4, 10 and 11:
As disclosed above, the first interpretation of Inoue et al. teaches the claimed invention as recited in claims 1 and 6. Inoue et al. does not explicitly disclose capacitance values for the resonators, thus in regards to claims 3 and 10, Inoue does not teach wherein a combined capacitance of the first resonator group is equal or substantially equal to a combined capacitance of the second resonator group; and in regards to claims 4 and 11, Inoue et al. does not teach wherein a combined capacitance of the first resonator group is different from a combined capacitance of the second resonator group.

However, Inoue et al. discloses in Paragraph [0063], last 6 lines therein, that an input and output impedance of the filter is based on a capacitance of the resonators located at the input and output of the filter {i.e. based on Fig. 14E, the first (22) and second (21a and 21b) resonator groups are located towards the output of the filter}, which is set to a desired value. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Inoue et al. and have set the combined capacitance of the first group and second group to be different or the same value (i.e. the only two options/alternatives available) because such a modification would have been a well-known in the art design consideration to achieve a desired input/output impedance for the filter (see Inoue et al. Paragraph [0063], last 6 lines therein).

Second Interpretation of Inoue et al.:

In regards to claim 1, Inoue et al. teaches below in annotated Fig. 14E a surface acoustic wave (SAW) ladder filter/device comprising:
At least a second resonator group (resonators connected in series in Annotated Section D); 
A notch resonator (22);
Wherein each of the resonators have an interdigital transducer electrode (IDT) provided on a piezoelectric substrate (See related Fig. 1A which discloses the structure of each of the resonators has an IDT electrode 102 and piezoelectric substrate 101);
Based on related Fig. 13B and Paragraph [0068], a resonant frequency of the notch surface acoustic wave resonator (22) is higher than a resonant frequency of the surface acoustic wave resonators in the second resonator group (i.e. resonator 22 is a notch resonator which based on related Fig. 13b, forms a sub-resonant frequency response that is higher than a main resonant response, in which the second resonator group resonators, will have a respective resonance frequency in the main resonant response).

    PNG
    media_image2.png
    351
    783
    media_image2.png
    Greyscale


Based on the embodiment of Fig. 14E, Inoue et does not teach in regards to claim 1: At least a first resonator group, the first resonator group includes at least one surface acoustic wave resonator, wherein the first resonator group and the second resonator group are connected in parallel to each other, and wherein the second resonator group includes a greater number of surface acoustic wave resonators than the at least one surface acoustic wave resonator in the first resonator group

However, Inoue et al. discloses in Paragraph [0067], that the notch resonator (i.e. Fig. 14E, resonator 22) is not limited to being located at the output terminal, in which the notch resonators can be moved towards the input terminal of the filter or to any other point in the filter, while still achieving the same effect/frequency response.

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Inoue et al. and moved the notch resonator (Fig. 14E, 22) to be connected in parallel to the two series resonators located closer to the input terminal, because such a modification would have been an obvious design consideration based on the teaching of Inoue et al. (See Paragraph [0067]), in which moving the notch resonator towards the input terminal still achieve the same effect/frequency response. As an obvious consequence of the modification, see modified annotated Figure 14E directly below, the notch resonator (22) will correspond to the claimed “first resonator group”, the first resonator group includes at least one surface acoustic wave resonator (22), wherein the first resonator group and the second resonator group are connected in parallel to each other, and wherein the second resonator group includes a greater number of surface acoustic wave resonators than the at least one surface acoustic wave resonator in the first resonator group (i.e. the second resonator group having two resonators while the first group has only one).


    PNG
    media_image3.png
    298
    724
    media_image3.png
    Greyscale

In regards to claim 6, as an obvious consequence of the modification of claim 1, the modification of Inoue et al. based on the above modified annotated Fig. 14E comprises: a series arm resonance section (Annotated Section D); a parallel arm resonance section (Annotated Section F); wherein the series arm resonance section is disposed in a series arm provided between an input terminal and an output terminal; and the parallel arm resonance section is disposed in a parallel arm connected between the series arm and a group potential (G); and the series arm resonance section includes the surface acoustic wave device according to claim 1 (i.e. the first and second group resonators recited in claim 1 are located in the Annotated series arm section D).

	In regards to claim 7, as an obvious consequence of the modification of claim 1, the modification of Inoue et al. based on the above modified annotated Fig. 14E comprises another series arm resonance section (Annotated Section E) disposed in the series arm; wherein in the series arm, the series arm resonance section (Annotated Section D) is located closer to the input terminal than the another series arm resonance section (Annotated Section E).

In regards to claim 8, Inoue et al. teaches in Fig. 14E wherein the surface acoustic wave filter is a ladder surface acoustic wave filter.
Allowable Subject Matter

Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Matsuda et al. (US2010/0148887 A1) teaches in Fig. 1A a surface acoustic latter filter comprising split resonators (S11 and S12) connected in parallel to each other. Matsuda et al. teaches in Paragraph [0086], that split resonators provided the benefit of improved power durability versus non-split resonators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843